EXHIBIT ALIVE MEDIA GROUP Television | Media | Marketing Production and Advertising Agreement – Alive & Well TV/ Vitamin Shoppe TV Company: MusclePharm (Client) Represented By:Leonard Armenta Address: 3390 Peoria St, #307, Aurora, Colorado 80010 USA Phone and/or E-Mail: Leonard@musclepharm.com This agreement is between Alive Media Group, Inc., hereinafter referred to as “Company”, producers of the television show “Alive & Well”as well as the “Alive & Well at The Vitamin Shoppe” in-store program, and the above named company, hereinafter referred to as “Client”, for the purposes of television / video production and advertising on Alive & Well and/or Alive & Well at The Vitamin Shoppe. Client’s advertising shall begin on January 1, 2010 and shall be aired through Dec 31, 2010 (the Term). This agreement is made and in effect from this day, July 21, 2009 and is non-cancellable unless otherwise specifically noted herein. Company owns and produces the Alive & Well TV series and the in-store TV program currently known asAlive & Well at The Vitamin Shoppe. Client herein wishes to participate in the program and shall receive the following inclusive package: · Company shall produce FOUR “advertorial” feature segment(s), each @ 1 to 1 ½ minutes in length, featuring Client’s products. Segment(s) will be provided to The Vitamin Shoppe to play daily on the in-store TV program in Vitamin Shoppe stores (two segments per quarter for four quarters). · Client’s feature segment(s) will also be provided to The Vitamin Shoppe for placement on www.vitaminshoppe.com and for use in one or more direct sales e-mailers per quarter. · A second version of the segment(s) shall be edited specifically for airing on the Alive & Well cable TV series, with a built in call to action to The Vitamin Shoppe. These spots shall be @ 30 to 60 seconds in length and shall air weekly (1x60 or 2x30) on Alive & Well as a bonus at no additional cost. · Each of Client’s featured products shall be specially merchandised on the TV “end-caps” for at least one (or more) months of each quarter. · Client’s feature segment(s) will be placed on the Alive & Well website with a direct link to www.vitaminshoppe.com. · Client shall receive a free DVD or digital file of Client’s feature segment(s). · Client shall receive an all-inclusive discounted rate of $15,000.00 per month, which includes all production costs, airtime and promotional features listed above (payment terms below). In order for Company to begin Client’s production, Client’s first monthly payment shall be due immediately upon the signing of this agreement. Thereafter, Client’s monthly payments in the amount of $15,000.00, shall be due to be received by Alive Media Group, Inc. no later than the 1st day of each broadcast month (example: payment for August airings shall be due by August 1).
